NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OTABEK KHAMRAEV,                                No.    18-73055

                Petitioner,                     Agency No. A099-968-190

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Otabek Khamraev, a native and citizen of Uzbekistan, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

       The BIA did not abuse its discretion in denying Khamraev’s motion to

reopen as untimely, where it was filed more than three years after the order of

removal became final, and where Khamraev failed to establish materially changed

country conditions in Uzbekistan to qualify for the regulatory exception to the time

limitation for filing a motion to reopen. See 8 C.F.R. § 1003.2(c)(2), (3)(ii); see

also Najmabadi v. Holder, 597 F.3d 983, 987-90 (9th Cir. 2010) (evidence must be

“qualitatively different” to warrant reopening). In light of this disposition, we do

not address Khamraev’s contentions regarding exceptional circumstances or prima

facie eligibility for relief. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (the courts are not required to make findings on issues the decision of which

is unnecessary to the results).

       The BIA also did not abuse its discretion in denying Khamraev’s motion to

reopen as untimely where he failed to demonstrate that he met the requirements for

equitable tolling. See Avagyan v. Holder, 646 F.3d 672, 677-79 (9th Cir. 2011)

(discussing the circumstances in which a movant may be entitled to equitable

tolling).

       We lack jurisdiction to review the BIA’s denial of sua sponte reopening,

where Khamraev has not raised a legal or constitutional error. See Bonilla v.


                                          2                                    18-73055
Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has jurisdiction to review

Board decisions denying sua sponte reopening for the limited purpose of reviewing

the reasoning behind the decisions for legal or constitutional error.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  18-73055